Bloodworth, J.
1. This court is a court for the correction of errors in law alone. “It has no authority to entertain an assignment of error that the verdict is contrary to the evidence, if there is any evidence at all to support the verdict. This gx-ound in the motion for new trial is addressed to the discretion of the trial judge, upon whom is imposed the duty of being satisfied with a verdict before he approves it.” Bell v. Aiken, 1 Ga. App. 36 (57 S. E. 1001).
2. While a rather weak case was made out by the city, yet we can not as a matter of law say that the evidence was not sufficient to satisfy the recorder, beyond a reasonable doubt, of the guilt of the accused; and, his finding' having been approved by the judge of the superior court, this court will not interfere with it.

Judgment affirmed,.


Broyles, P. J., and Sarwell, J., concur.